919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Preston AUSTIN, Plaintiff-Appellant,v.Robert MARSH, Defendant-Appellee.
No. 90-1535.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.
ORDER

1
Preston Austin seeks reconsideration of this court's order of October 4, 1990, denying his request to proceed in forma pauperis on appeal.


2
Austin filed a complaint pursuant to 42 U.S.C. Sec. 1983 alleging that defendant falsified a misconduct report.  The district court, after noting that no objections were filed, adopted the magistrate's recommendation and dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
On October 4, 1990, this court denied Austin's request for in forma pauperis status concluding that Austin had waived appellate review of his claim by not filing objections to the magistrate's report.  Austin was advised that failure to pay the filing fee within fourteen days of the entry of that order would result in dismissal of his appeal for want to prosecution.


4
Upon review, we conclude that the request for in forma pauperis status was properly denied as Austin still offers no explanation for his failure to file objections to the magistrate's report.  Moreover, we note that Austin has failed to pay the requisite filing fee within fourteen days of entry of the earlier order.


5
Accordingly, it is ORDERED that the appeal is hereby dismissed.  Rule 8(b), Rules of the Sixth Circuit.